Citation Nr: 0503320	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disability, not to include 
arthritis, secondary to a service-connected left knee 
disorder.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
right ankle.  

4.  Entitlement to service connection for vascular 
calcification of the right popliteal artery.

5.  Entitlement to a compensable evaluation for a donor site 
scar of the right leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from November 1947 
to December 1952, and from September 1958 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.  

The issues addressed in the REMAND portion of the decision 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in the decision portion 
of this Decision/Remand has been obtained by the RO.

2.  Service connection for a right knee disability was denied 
by the RO in a rating action dated May 1991.  It was 
determined in that decision that the veteran did not have an 
actual, ratable knee disability, and as such, service 
connection could not be granted.  

3.  The evidence received subsequent to the May 1991 RO 
rating action includes medical treatment records, VA 
examination reports, and written statements made by the 
veteran.  This evidence does raise a reasonable possibility 
of substantiating the veteran's claim of service connection 
for a right knee disability.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a right knee 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a right knee disability was received in May 2002, these 
regulatory provisions apply.  The Board observes, however, 
that the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a right knee 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the veteran's 
service-connection claim for a right knee disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 1990, the veteran submitted a claim to the VA 
asking that service connection be granted for a right knee 
disability secondary to his service-connected left knee 
disorder.  He contended that his right knee caused him pain 
and that it was aggravated by his left knee.  

Following the presentation of his claim, the veteran 
underwent a VA medical examination in March 1991.  Comments 
were provided with respect to the left knee and the donor 
site scar of the right leg.  However, a specific disability 
of the right knee was not commented thereon.  The results 
were sent to the RO, which, in turn, issued a decision in May 
1991.  The RO found that the evidence did not show the 
presence of a right knee disability, and as such, service 
connection was not warranted.  The veteran was notified of 
the decision but he did not appeal.  Hence, that decision 
became final.  

In May 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he asked that service 
connection be awarded for right knee disorder.  He stated 
that he favored the service-connected left leg, which caused 
additional pressure on the right knee.  He complained 
specifically of pain and discomfort of the right knee along 
with "major problems."  

The veteran's file was reviewed and in December 2002, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review.

As noted above, the matter of the veteran's entitlement to 
service connection for a right knee disability, not including 
arthritis, secondary to a service-connected left knee 
disorder, has been the subject of an adverse prior final 
decision.  As a result, service connection for these 
disabilities may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As reported above, a May 1991 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a right knee disability, not including arthritis, secondary 
to the veteran's service-connected left knee disorder.  The 
basis for the denial was that an actual right knee disability 
had not been diagnosed.  The veteran was notified of those 
decisions but he did not perfect his appeal; hence, they 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

When the RO denied service connection, it based its decision 
on the veteran's service medical records, the veteran's 
application for benefits, and medical records.  In making its 
decision, the RO concluded that there was no evidence showing 
that the veteran actually had the claimed disability.  Since 
then, the veteran has submitted written statements and VA 
medical treatment records.  He underwent a cursory medical 
examination in July 2002.  

This evidence is new.  It was not of record prior to May 
1991.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of disability of 
the right leg, including the right knee.  That is, a 
treatment record from July 29, 2002, specifically notes that 
the veteran has degenerative joint disease of the right knee.  
Moreover, the treatment records covering the time period of 
September 2001 to October 2002 are replete with complaints of 
pain in both legs for which the veteran has received some 
type of treatment.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.  

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for a right knee disability is 
reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  To this extent, the appeal is granted.


REMAND

The veteran has asserted that he now suffers from arthritis 
of the right knee and ankle, and that these two conditions 
are related to this military service.  Alternatively, he 
contends that these disabilities are related, in some manner, 
to his service-connected left knee disability.  The RO has 
denied the veteran's claim and he has appealed to the Board 
for review.

In conjunction with his claim, the veteran underwent VA 
medical examinations in July 2002.  The purpose of those 
examinations were to determine whether the veteran was 
suffering from the claimed disabilities and the etiology of 
the claimed disorders.  A review of the examination reports 
indicates that the examinations were performed without the 
benefit of the veteran's claims folder.  This means that the 
examiners did not review the veteran's previous medical 
history or read the veteran's contentions prior to the 
examination.  The Board further notes that although the 
examinations have different labels, such as a Joints Exam and 
a Scars Exam, all of the examinations contain the same 
wording.  That is, they appear to be the same examination 
with different examination-type headings.  Additionally, when 
the examinations were originally scheduled in June 2002, the 
RO specifically asked in the examination requests that the 
examiner comment on the etiology of any found disabilities of 
the right knee and right ankle, along with any disability of 
the veins of the right leg.  A review of the July 2002 
examinations are negative for opinions or even suppositions 
involving the etiology of the claimed disabilities.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that a VA doctor has not opined as to whether 
any of the claimed disabilities are a result of or may be 
related to the veteran's service or a service-connected 
disability.  A thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, based upon the evidentiary record in the instant case, 
as discussed above, and in light of the applicable provisions 
of the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.  

With respect to the issue involving the assignment of a 
compensable evaluation for a donor site scar of the right 
leg, the claims folder indicates that this disorder has been 
rated in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805 (2004).  This code states that the affected body part 
scar will be rated based on the limitation of the affected 
part.  The veteran underwent a VA Scar Examination in July 
2002.  Upon completion of the examination, the examiner 
described the donor site scar.  However, the examiner did not 
provide any information as to whether there was any 
limitation involving the affected body part.  The Board finds 
that this information is necessary and must be obtained prior 
to the issuance of a final determination on the veteran's 
appeal.  Without said information, the Board is unable to 
adequately respond to the veteran's assertions and it is 
unable to ascertain whether a compensable evaluation should 
be assigned.  In other words, the examination report does not 
contain sufficient detail and it must be returned to the RO 
as inadequate for rating purposes.  See 38 C.F.R. § 4.10 
(2004).  Hence, this issue is also remanded.  

The Board further notes that the RO issued a VCAA letter in 
May 2002.  In that letter, the RO discussed the issues 
involving service connection and new and material evidence.  
However, that same letter did not discuss the issue involving 
a request for an increased evaluation.  There is no 
indication from reviewing the letter that the veteran has 
been informed of what the VA will do to assist him with this 
issue, what he must do to prevail on the claim and what he 
must provide to the VA.  In other words, the RO has not met 
its burden in assisting the veteran with respect to this 
issue and the claim must also be returned so that this defect 
may be remedied.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the remaining issue on appeal.  In 
particular, the RO must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for a 
right knee disability as secondary to the 
service-connected left knee disability 
and an increased evaluation for a donor 
site scar of the right leg; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his secondary 
service connection claim and his 
increased evaluation claim.  

Specifically, the RO must issue a letter 
to the veteran that provides in detail 
what the veteran must do in order to 
prevail on his claim for service 
connection on a secondary basis and his 
claim for a compensable evaluation.  The 
Board respectfully notes that the notice 
must specify the correct body parts in 
question.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
secondary service connection issue and 
the increased evaluation issue on appeal.  

2.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2002 for all of the disabilities on 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO is hereby put on notice that the 
veteran has stated that he received 
medical care from a physician located in 
Opelika, Mississippi.  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).

3.  The RO should arrange for an 
examination of the veteran, by an 
appropriate specialist, for the purpose 
of ascertaining the etiology of the 
veteran's claimed disabilities involving 
the right knee, right ankle, and right 
popliteal artery.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  

The examiner is asked to express an 
opinion concerning the etiology of the 
claimed disabilities.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury, including the service-connected 
left knee disability.  The examiner must 
also state whether it is at least as 
likely as not that any found disability 
is related to the veteran's military 
service or incidents therein.  The 
examiner should comment on whether any 
change in gait or the favoring of the 
left knee would have affected the right 
knee and/or right ankle.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
donor site scar of the right leg.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim, and the examiner must 
provide specific findings with respect to 
any limitation of function of right leg.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.

Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the issues on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


